Defendant demurred to the declaration for want of a cause of action alleged. Plaintiff offered an amendment which the court declined to allow, and dismissed the case. It appeared from the declaration that the plaintiff’s child, a girl not quite five years old, was killed by the negligent running of defendant’s car on "Whitehall street in Atlanta. Plaintiff alleged, that as the child advanced in years she would have become of great value to him; that his wife was by occupation a hair-dresser, and he intended to prepare his child, had she lived, for the same calling; and that his suit was for the services of the child during her minority up to the age of twenty-one. The offered amendment alleged, that the child was old enough to, and did, render service to him in nursing his younger child, and in waiting upon and attending to various wants of his wife in connection with *605the discharge of her duties to the household and'family, which service at the time of the homicide was of the value of $5 per month, and would have greatly increased in value, etc.
Smith & Pendleton and Morris Macks, for plaintiff.
N. J. & T. A. Hammond, for defendant.